Citation Nr: 1716002	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  11-14 527	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to January 29, 1998, for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Brendan B. Garcia, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which awarded a TDIU, effective January 29, 1998.  Jurisdiction over the Veteran's file has subsequently been transferred to the RO in Phoenix, Arizona.

In a June 2014 decision, the Board denied an effective date prior to January 29, 1998, for the award of a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued a May 2015 Order granting a Joint Motion for Remand (JMR) to vacate the June 2014 decision and remand the matter to the Board.

In September 2015, the Board remanded the case in order to afford the Veteran his requested Board hearing.  Thereafter, in October 2016, he testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  At such time, the undersigned held the record open for thirty days for the receipt of additional evidence.  

During the October 2016 Board hearing, the Veteran asserted entitlement to an effective date prior to January 29, 1998, for the award of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder, to include on the basis of clear and unmistakable error (CUE) in an April 1973 rating decision, which denied service connection for a stomach condition, and the February 2009 rating decision, which granted service connection for PTSD with major depressive disorder effective January 29, 1998.  Such claim has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction it, and it must be referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2016)).

In referring such claim, the Board is cognizant of the Court's holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006), in which it was determined that, once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE. The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed.  Id. at 299-300.  In the instant case, the Veteran, through his representative, has alleged that the February 2009 rating decision is not final with regard to the assigned effective date and, as such, if true, the principles in Rudd would not apply.  Therefore, at this juncture, as such aspect of the Veteran's claim must be considered in the first instance by the AOJ, the Board is not violating Rudd by referring the Veteran's claim for an earlier effective date for service connection for PTSD.

The Board notes that a November 2015 rating decision denied, in pertinent part, service connection for the following disorders: left eye blindness, right ear hearing loss, bilateral sciatic nerve condition, chronic obstructive pulmonary disease, hypertension, erectile dysfunction, stomach condition, and chronic fatigue syndrome.  Thereafter, the Veteran entered a notice of disagreement as to such denials in May 2016.  Although a statement of the case has not yet been issued, the claims are still being developed by the AOJ according to the Veterans Appeals Control and Locator System.  As a result, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Historically, the Veteran had active military service from June 1968 to March 1970.  On January 22, 1973, he filed a claim for a disability described as "stomach."  Two VA Forms 10-10, Application for Medical Benefits, dated in January 1973, reflect that the Veteran had an ulcer and an "emotional problem."

VA subsequently scheduled the Veteran for a VA examination with special attention to "stomach - nervousness."  See Request for Physical Examination to a VA Medical Center (March 8, 1973).  A March 1973 VA neuropsychiatric examination reflects a diagnosis of psychoneurotic anxiety reaction, mild, with manifestations of physical symptoms.  An April 1973 VA stomach examination includes a diagnosis of duodenitis.

In April 1973, the RO denied entitlement to service connection for a stomach condition, characterized as duodenitis. The rating decision was silent as to any psychiatric or psychoneurotic disability.

The record is absent any additional relevant evidence until approximately October 1997, when the Veteran began to seek help at his local VA medical center for emotional stress due to pain and depression.

On January 29, 1998, the Veteran filed a formal claim for entitlement to service connection for PTSD, which was denied in an October 1998 rating decision.  He subsequently appealed the denial to the Board, which remanded the matter in September 2004, to provide the Veteran with appropriate pre-adjudication notice, and again in July 2008, to consider a private medical opinion and service department records.  Upon remand, in a February 2009 rating decision, the RO granted service connection for PTSD with major depressive disorder, with a 70 percent rating, effective January 29, 1998.

In March 2009, the Veteran submitted an application for a TDIU based on his PTSD.  Specifically, he asserted that his service-connected PTSD, which was his only service-connected disability at the time, rendered him unemployable as of  January 1984.

In November 2009, the RO granted a TDIU, effective January 29, 1998.  The rating decision did not address the issue of entitlement to an increased rating for PTSD.  In January 2010, the Veteran filed a notice of disagreement with the effective date of TDIU assigned in the November 2009 rating decision, arguing that such is warranted as early as 1984.  In April 2011, the RO issued a statement of the case regarding the issue of entitlement to an earlier effective date for the grant of a TDIU.  In May 2011, the Veteran submitted a substantive appeal, wherein he asserted entitlement to an earlier effective date for the grant of service connection for  PTSD.  See correspondence attached to substantive appeal (May 2011).  In June 2014, the Board denied the claim of entitlement to an effective date earlier than January 29, 1998, for the award of a TDIU.

In May 2015, the Court granted a JMR vacating the June 2014 decision and remanding the matter to the Board.  The parties to the JMR found that, in rendering its decision that the Veteran was not entitled to an earlier effective date for TDIU, and in making its determination that the February 2009 rating decision granting service connection for PTSD was not on appeal, the Board did not discuss or otherwise consider VA Fast Letter 13-013, and its potential applicability to this case.  Fast Letter 13-013 states that "VA will consider the Veteran's specification of the disabilities that he or she believes cause unemployability to be claims for increased evaluation for those conditions. . . .  If the Veteran only has one service-connected disability, VA will presume that disability to be the cause of the Veteran's unemployability and will treat the TDIU claim as a claim for increase for that disability."  VA Fast Letter, pp 1, 6 (July 17, 2013).  The parties agreed that the Board did not consider VA Fast Letter 13-013, and its impact, if any, on the procedural posture of Veteran's claim for benefits for service-connected PTSD, and/or the appeal of any downstream issues related thereto.  The parties noted that it is possible that, if Veteran's claim for service-connected PTSD remains on appeal, the determination of an effective date is not final, and thus, the assignment of an earlier effective date for the grant of TDIU may be possible as well.

During the October 2016 hearing, the Veteran's representative and the undersigned Veterans Law Judge agreed that the claim for an earlier effective date for TDIU turns on the effective date of the Veteran's service-connected PTSD, which is not presently on appeal.

The Veteran's representative contends that the February 2009 rating decision, which granted service connection for PTSD, effective January 29, 1998, is not final.  First, he asserts that the rating decision is not final because it remained part and parcel of the Veteran's March 2009 TDIU claim. He explained that, at the time the Veteran filed the March 2009 TDIU claim, he believed that he had filed the necessary paperwork to continue his appeal and request an earlier effective date.  See, e.g., Brief, 4 (November 2016).  Second, alternatively, he asserts that the February 2009 RO decision is not final because the Veteran provided new and material evidence related to the effective date for an award of PTSD within one year of the decision.  Specifically, the representative contends that the language of the Veteran's March 2009 TDIU claim, namely the fact that his PTSD first affected full-time employment in 1984, serves as new and material evidence because it relates to the effective date for PTSD as well as a request for VA to examine whether the proper effective date for the award of service connection for PTSD was assigned.

The Veteran's representative asserts that, because the February 2009 rating decision is not final, the issue of entitlement to an effective date prior to January 29, 1998, for the grant of service connection for PTSD is in appellate status.  To that end, the representative contends that the proper effective date is January 22, 1973, the date of the Veteran's formal claim for a stomach disorder.  The representative contends that the initial January 1973 claim for a stomach disorder is an unadjudicated claim for a psychiatric disorder that had remained pending until the award of service connection for PTSD.  Alternatively, the representative claims that, if the claim for a psychiatric claim was implicitly denied in the January 1973 rating decision that addressed the stomach disorder, then the January 1973 rating decision is not final because additional relevant service department records in the form of service personnel records were subsequently associated with the record and in fact, were, in part, the basis of the grant for service connection for PTSD.

The Veteran's representative also contends that, if the April 1973 rating decision, which denied service connection for a stomach condition, is final, then it clearly and unmistakably failed to consider the neuropsychiatric aspect of the Veteran's service connection claim, and consequently, he is entitled to service connection for PTSD as of the date of his January 1973 claim.  He further contends that, if the February 2009 rating decision, which granted service connection for PTSD effective January 29, 1998, is final, it clearly and unmistakably failed to consider the unadjudicated January 1973 claim for a psychiatric disorder.  Alternatively, he asserts, if the January 1973 rating decision is found to have implicitly denied entitlement to a psychiatric disorder, such is not final under 38 C.F.R. § 3.156(c) because additional relevant service department records in the form of service personnel records were subsequently associated with the record and was, in part, the basis of the grant for service connection for PTSD.

Therefore, with regard to the current appeal for an earlier effective date for a TDIU, the Veteran has raised the issue of entitlement to an effective date prior to January 29, 1998, for the grant of service connection for PTSD, to include on the basis of CUE in the April 1973 and February 2009 rating decisions.  As this issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it must be referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  Additionally, as the outcome of this claim impacts his pending claim for an effective date prior to January 29, 1998, for the award of a TDIU, such claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As such, Board consideration of the Veteran's appeal concerning his claim for an effective date prior to January 29, 1998, for the award of TDIU must be deferred pending the AOJ's adjudication of his claim for an effective date earlier than January 29, 1998, for the grant of service connection for PTSD, to include on the basis of CUE in the April 1973 and February 2009 rating decisions.



Accordingly, the case is REMANDED for the following action:

After adjudicating the referred claim of entitlement to an effective date prior to January 29, 1998, for the grant of service connection for PTSD, to include on the basis of CUE in the April 1973 and February 2009 rating decisions, readjudicate the Veteran's appeal for an effective date prior January 29, 1998, for the award of a TDIU based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




